DETAILED ACTION
The Office Action is in response to the Applicant's reply filed April 29, 2022 to the Office action mailed on February 3, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Application Priority
This application filed 12/01/2020 is a national stage entry of PCT/MX2019/000064, International Filing Date: 06/05/2019, claims foreign priority to MEXICO /A/2018/008286, filed 07/04/2018.
Response to Arguments
The Objection rejection is herewith withdrawn in view of amendments made to the claims.   
Applicant’s arguments over the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-2 and 11-28 is persuasive in view of amendments made to the claims.   The rejection is herewith withdrawn.
Applicant’s arguments over the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 2, 12, and 14 is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn.
Applicant’s arguments over the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 2, 11 is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn.
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 1-2 and 11-28 over  Lara Ochoa et al. (MX2013005378A - IDS (machine translation attached)) in view of Rasmussen et al. (Multimodal analgesia with gabapentin, ketamine and dexamethasone in combination with paracetamol and ketorolac after hip arthroplasty: a preliminary study. European journal of anaesthesiology, (2010 Apr) Vol. 27, No. 4, pp. 324-30) is not persuasive.   The rejection is herewith maintained.
In response, the argument regarding synergistic results with the combination vs. each individual drug is relevant to a rejection being made over combining S-ketorolac tromethamine and gabapentin on the grounds that each drug is known to treat pain. Yet, in the rejection being discussed, Ochoa clearly teaches that both drugs, S-ketorolac tromethamine and gabapentin, are present in the pharmaceutical composition. The only difference between Ochoa in view of Rasmussen et al. and the instant invention is that the relative ratio between S-ketorolac tromethamine: gabapentin is 1:40 to 1:80 in Ochoa and Rasmussen et al., and is 1:100 in the instant claims.
Applicant has not shown that the instantly claimed wt. ratio S-ketorolac tromethamine: gabapentin of 1:100 results in some unexpected property compared to the ratio of 1:40 to 1:80 taught by Ochoa and Rasmussen et al.
In response, the argument regarding synergistic results with the combination vs. each individual drug is relevant to a rejection being made over combining S-ketorolac tromethamine and gabapentin on the grounds that each drug is known to treat pain. Yet, in the rejection being discussed, Ochoa in view of Rasmussen et al. clearly teaches that both drugs, S-ketorolac tromethamine and gabapentin, are present in the pharmaceutical composition. The only difference between Ochoa in view of Rasmussen et al. and the instant invention is that the relative ratio between S-ketorolac tromethamine/ gabapentin is 1:40 to 1:80 in Ochoa and Rasmussen et al., and is 1/100 in the instant claims.
Applicant has not shown that the instantly claimed wt. ratio S-ketorolac tromethamine / gabapentin of 1:100 results in some unexpected property compared to the ratio of 1:40 to 1:80 taught by Ochoa and Rasmussen et al.
In response, the argument regarding the single unit dose of the claims versus the different route of administration of the ketorolac tromethamine/ gabapentin in Rasmussen et al. is based on the secondary reference.  The Rasmussen et al. teaches a combination treatment comprising both ketorolac  and gabapentin. However, the single unit dose is not a novel formulation type, as the primary reference Ochoa teaches the dosage form containing ketorolac tromethamine/ gabapentin. 
The rejections are as below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Lara Ochoa et al. (MX2013005378A - IDS (machine translation attached)) in view of Rasmussen et al. (Multimodal analgesia with gabapentin, ketamine and dexamethasone in combination with paracetamol and ketorolac after hip arthroplasty: a preliminary study. European journal of anaesthesiology, (2010 Apr) Vol. 27, No. 4, pp. 324-30).  
The claims are examined to the extent that they read on a synergic pharmaceutical composition comprising: a synergistic combination of: S-Ketorolac tromethamine or a pharmaceutically acceptable salt thereof, gabapentin or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable vehicle and/or excipient, formulated in a single dosing unit, wherein the S-Ketorolac tromethamine or pharmaceutically acceptable salt thereof is present in the composition in an amount of 100 times less to an amount of 1000 times less than an amount of the gabapentin or a pharmaceutically acceptable salt thereof.
	 Lara Ochoa et al. teaches another case of useful and advantageous combination of S-Ketorolac is with Gabapentin, which is prescribed in the treatment of neuropathic pain. An interaction with a cyclooxygenase inhibitor such as S-Ketorolac enhances the analgesic action of Gabapentin, possibly by acting on two interdependent receptors that intervene in GABA neurotransmission. With this base, several pharmaceutical compositions of the Gabapentin combination with the purpose of the present invention S-ketorolaconate tromethamine salt were developed. Said pharmaceutical compositions are to be administered orally as immediate-release and prolonged-release tablets, sublingual tablets, chewable tablets and capsules, as topical, liquid solutions or suspensions, by intramuscular and intravenous injection, parenterally, patches and others (meets dosing unit of claims 15-16).  Exemplified tablets include Ketorolac tromethamine/Gabapentin in 10 mg/400 mg and 10 mg/300 mg (meets the dose of Ketorolac in claim 2, and Gabapentin of claim 13). Other capsule formulations are exemplified.  While the recitation of claims 17-18 are taught in the prior art, the recitations are drawn to intended use of the composition claims.
	While the reference exemplifies Ketorolac in an amount of 40 times less than Gabapentin, the reference does not exemplify the Ketorolac in 100 times less (as claimed). 
Rasmussen et al. teaches a formulation used to reduce or even prevent postoperative pain. Overall pain scores were improved in the combination group as compared with the control group both at rest (P=0.042) and during mobilization (P=0.027).  The combination group received [gabapentin 1200 mg+dexamethasone 8 mg+ketamine (0.15 mg kg(-1))+paracetamol 1 g+ketorolac 15 mg] or a control group (placebo+paracetamol 1 g+ketorolac 15 mg), (calculates to a Ketorolac amount of 80 times less than Gabapentin).
From the teachings of  Lara Ochoa et al. and Rasmussen et al. one of ordinary skill in the art would have found it obvious to arrive at the instant claim 1. The determination of optimal or workable ratio or unit dose of the Ketorolac to Gabapentin by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts because one would want to obtain the optimal (i) enhanced analgesic action of Gabapentin as well as (ii) improving overall pain (scores).  Therefore, a skilled artisan would have had reasonable expectation of successfully enhancing analgesic action of Gabapentin and improving overall pain (scores). In re Aller, 105 USP 233.       

					Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627